PER CURIAM.
Appellants, trustees of the estate of Herman W. VanSenden, deceased, sued appel-lee, a former administrator, for failure to collect certain promissory notes belonging to the estate. The notes were made by one Baskin. On September 1, 1938, while ap-pellee and others were administering the estate, suit against Baskin became barred by limitations. Noel v. Baskin, 76 U.S.App.D.C. 332, 131 F.2d 231. On December 29, 1939, appellants received the remaining assets of the estate from the appellee. On February 22, 1940, appellants sued Baskin. On March 7, 1940, Baskin pleaded the statute. We need not decide whether appellants’ claim against appellee accrued on September 1, 1938, December 29, 1939, or March 7, 1940. Obviously it accrued not later than March 7, 1940. Since appellants did not file this suit against appellee until March 23, 1944, it is barred by the three-year statute of limitations. D.C.Code 1940, § 12 — 201. Appellants’ contention, that the statute did not start running in appellee’s favor until it was determined by this court, on October 26, 1942, that the statute had run in Baskin’s favor, is without merit.
Affirmed.